Title: John E. Hall to Thomas Jefferson, 15 March 1814
From: Hall, John E.
To: Jefferson, Thomas


          Sir
            Baltimore 15th March 1814
               
          I should have answered your letter sooner, but that I have been kept in almost daily expectation of receiving the Law Journal from my printer at Philadelphia. It has at length arrived, & I take the earliest opportunity of sending you a copy.
			
			
			
			
			 I
			 trust you will approve of the corrections, which it was thought proper to make in your “Defence.” I
			 thought myself justified in the act, by your MS. acknowledgment of the existence of such inadvertencies, in the copy which you transmitted to my friend, Judge Cooper.
          I am Sir
          respectfully yr obt ServtJ. E. Hall
        